131 Mich. App. 594 (1983)
345 N.W.2d 695
ROBERTSON
v.
CITY OF DETROIT
Docket No. 61492.
Michigan Court of Appeals.
Decided December 27, 1983.
Eddie Robertson, in propria persona.
Donald Pailen, Corporation Counsel, Mark R. Ulicny, Deputy Corporation Counsel, and Frank W. Jackson and Christopher E. Mast, Assistant Corporation Counsels, for defendant.
Before: R.M. MAHER, P.J., and J.H. GILLIS and GRIBBS, JJ.
PER CURIAM.
Plaintiff, Eddie Robertson, appeals as of right from two separate orders issued by two different Wayne County circuit judges in unrelated cases. On November 20, 1981, Judge Myron Wahls granted accelerated judgment against plaintiff on his claim of appeal from a decision of the Detroit Civil Service Commission. On that same day, Judge Joseph B. Sullivan entered summary judgment against plaintiff in an action in which plaintiff sought injunctive relief against his employer, City of Detroit, Department of Transportation. Plaintiff's two appeals have been consolidated before this Court.
We will first address plaintiff's claim of appeal from a decision of the Detroit Civil Service Commission.
In the trial court, plaintiff cited Const 1963, art 6, § 28 as the relevant authority guaranteeing him *596 the right to seek judicial review from the Detroit Civil Service Commission's ruling and granting jurisdiction to the circuit court to hear that appeal. Article 6, § 28 provides:
"All final decisions, findings, rulings and orders of any administrative officer or agency existing under the constitution or by law, which are judicial or quasi-judicial and affect private rights or licenses, shall be subject to direct review by the courts as provided by law. This review shall include, as a minimum, the determination whether such final decisions, findings, rulings and orders are authorized by law; and, in cases in which a hearing is required, whether the same are supported by competent, material and substantial evidence on the whole record. Findings of fact in workmen's compensation proceedings shall be conclusive in the absence of fraud unless otherwise provided by law."
Defendant moved for accelerated judgment under GCR 1963, 116, for the reasons that: (1) the circuit court lacked jurisdiction of the subject matter and (2) the claim is barred by the statute of limitations. The trial court granted defendant's motion on the basis that plaintiff's claim of appeal was not timely filed since more than 20 days had passed since the entry of the order or judgment appealed from, GCR 1963, 701.2. Plaintiff appeals this order granting defendant's motion.
We affirm the trial court's order granting accelerated judgment, but for the reason that the circuit court lacked subject matter jurisdiction. "Where, as here, the trial judge achieves the right result, but assigns the wrong reason therefor, the result will not be disturbed on appeal. Peninsular Construction Co v Murray, 365 Mich. 694, 699; 114 NW2d 202 (1962), inter alia." Gilbert v Grand Trunk W R Co, 95 Mich. App. 308, 313; 290 NW2d 426 (1980).
*597 The authority for cities to create civil service commissions is provided in Const 1963, art 11, § 6. Pursuant to this constitutional provision, the Michigan Legislature enacted MCL 117.4i(7); MSA 5.2082(7) as part of Michigan's Home Rule Act, which permits home-rule cities to provide for the establishment of a civil service commission in their charters. The actual operation of general municipal civil service commissions, however, is not governed by statute, although such a statute has been enacted with regard to municipal fire and police employees. See the firemen and policemen civil service act, MCL 38.501 et seq.; MSA 5.3351 et seq. where a police or fire employee disputes a ruling of the civil service commission, at least with regard to certain disciplinary actions, that employee may seek judicial review of the commission's decision within 90 days of the commission's ruling in "the circuit court of the county wherein the city, village or municipality is situated". MCL 38.514; MSA 5.3364. No comparable statutory provision exists with regard to non-police and non-fire municipal employees.
Moreover, the chapter of the Michigan Administrative Procedures Act providing for judicial review, MCL 24.301 et seq.; MSA 3.560(201) et seq., fails to provide plaintiff a right of appellate review since that act does not apply to municipal administrative agencies. Hendricks v Sterling Heights Police & Fire Dep't Civil Service Comm, 85 Mich. App. 646, 652; 272 NW2d 170 (1978), lv den 405 Mich. 826 (1979); Justewicz v Hamtramck Civil Service Comm, 65 Mich. App. 555, 561; 237 NW2d 555 (1975); Montiy v Civil Service Board of City of East Detroit, 54 Mich. App. 510, 515; 221 NW2d 248 (1974).
Plaintiff's reliance on Const 1963, art 6, § 28 is *598 misplaced. As noted by the Supreme Court in McAvoy v H B Sherman Co, 401 Mich. 419, 443; 258 NW2d 414 (1977), reh den 402 Mich. 953 (1977), the phrase "as provided by law" contained in Const 1963, art 6, § 28 "vests the Legislature with the authority to exert substantial control over the mechanism of how administrative decisions are to be appealed". As noted, the Legislature has failed to specifically exert any control over the appellate rights and procedures stemming from a decision of a general municipal civil service commission. The circuit court, therefore, had no jurisdiction over plaintiff's dispute with defendant commission.
Contrary to plaintiff's argument on appeal, the trial court did not abuse its discretion by issuing the order "with prejudice". Under the circumstances, no purpose would be served by leaving plaintiff free to refile this same suit against defendant.
We now address plaintiff's suit against the City of Detroit, Department of Transportation.
Plaintiff filed his petition for injunctive relief on May 21, 1979, seeking only injunctive relief in the form of an order enjoining defendant from harassing him during the pendency of his appeal to this Court from a decision of the Michigan Employment Relations Commission. This Court's decision in that case, Robertson v City of Detroit, 92 Mich. App. 377; 284 NW2d 808 (1979), lv den 409 Mich. 884 (1980), was released on September 6, 1979.
Approximately two years after the petition for injunctive relief had been filed, the trial court dismissed plaintiff's petition for the reason that his cause of action for injunctive relief had become moot, given this Court's disposition of September, 1979. At the hearing on defendant's motion to *599 dismiss, plaintiff apparently sought to amend his complaint to include a claim for damages. The trial court denied the motion. Plaintiff now urges that this motion was improperly denied.
We disagree. The denial of a motion to amend the pleadings will not be disturbed absent an abuse of discretion. Cobb v Mid-Continent Telephone Service Corp, 90 Mich. App. 349, 353; 282 NW2d 317 (1979). Here, plaintiff allowed over two years to elapse before making any such request. In addition, plaintiff's original petition was very narrowly drawn, seeking only injunctive relief for a limited period of time. Under the circumstances, the trial court did not abuse its discretion.
The trial court did not err by granting defendant's motion for summary judgment. Once this Court's decision in Robertson v City of Detroit, supra, was released, there was no longer any issue of material fact. GCR 1963, 117.2(3). This order of summary judgment was properly granted "with prejudice". As far as plaintiff's petition for injunctive relief is concerned, no purpose would be served by allowing plaintiff to refile.
The decisions of the trial courts are affirmed.